En Banc Consideration Granted; Order, Concurrence, and Dissents to Order
filed July 27, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00967-CV


     WERNER ENTERPRISES, INC. AND SHIRAZ A. ALI, Appellants
                                        V.
   JENNIFER BLAKE, INDIVIDUALLY AND AS NEXT FRIEND FOR
   NATHAN BLAKE, AND AS HEIR OF THE ESTATE OF ZACHERY
  BLAKE, DECEASED; AND ELDRIDGE MOAK, IN HIS CAPACITY AS
    GUARDIAN OF THE ESTATE OF BRIANNA BLAKE, Appellees


                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-36666


                                  ORDER
      Upon its own motion, a majority of this court orders en banc consideration of
this case.

En Banc Court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson. Chief Justice Christopher
and Justices Wise, Jewell, and Wilson would not order en banc consideration of this
case in the first instance and would allow the panel to decide the case. Justice Hassan
authored a concurrence to this Order. Chief Justice Christopher authored a Dissent
to Order, in which Justices Wise, Jewell, and Wilson joined. Justice Wilson authored
a Dissent to Order, in which Justice Wise joined and Chief Justice Christopher and
Justice Jewell joined as to Parts I, II, III, and IV.


Publish — Tex. R. App. P. 41.1(a); 41.2(a).




                                          2